Judgment unanimously vacated on the law without costs, action stayed, and matter remitted to Supreme Court, Wayne County, for further proceedings, in accordance with memorandum: Plaintiff seeks, inter alia, a declaration pursuant to RPAPL article 15 that it is the record owner of certain real property described in its complaint. Defendant made a mid trial motion to dismiss the complaint on the ground that plaintiff failed properly to join parties who may have an interest in the property. Plaintiff opposed the motion but alternatively requested that, if additional parties were required, the action merely be stayed until such parties could be joined. The court reserved decision but, on completion of the nonjury trial, denied defendant’s motion, and judgment was entered in plaintiff’s favor.
The record demonstrates that heirs and successors to Caroline Hall Purdy hold title to land between the low water marsh of Great Sodus Bay and the subject parcel and may have an interest in the subject parcel. The record also indicates that there are property owners holding title to lands immediately to the east who may have an interest in the subject parcel. Until those parties are joined, neither title to the subject parcel nor plaintiff’s entitlement to the other relief sought in its complaint can properly be determined (see, Leach v Gary, 54 AD2d 688). Consequently, the judgment must be vacated and the action stayed pending joinder of those parties pursuant to CPLR 1001 and RPAPL 1511 (see, Alpha Executive Planning Corp. v Alan, 59 AD2d 548). (Appeal from judgment of Supreme Court, Wayne County, Parenti, J.— RPAPL art 15.) Present—Dillon, P. J., Green, Lawton, Davis and Lowery, JJ.